DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
Applicant amended claims 1-4, 6, 9, 11-20, 23, and 25-27 and the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Allowable Subject Matter
Claims 1-4, 6, 9, 11-20, 23, and 25-27 are allowed. The following is an examiner’s statement of reasons for allowance:
Although certain prior art references disclose various aspects of the invention, it would be impermissible hindishgt to combine the teachings such that a flexible overtube disposed on an endoscope having a radially inward first inflatable balloon on an inner surface of the flexible overtube and second inflatable balloon on an outersurface of the flexible overtube such that an endoscope is translatable beyond a distal extent of the flexible overtube when the first inflatable balloon is at least partially deflated as to claim 1. Claims 2-4, 6, 9, and 11-16 are dependent from claim 1 and similarly allowed. Method claims 17-20, 23, and 25-27 substantially correspond to the functioning of the systems of claims 1-4, 6, 9, and 11-16 and include the limitations mentioned above in method form. For the same reasons as claim 1, these claims are allowable over the prior art of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20120323074 is cited to show a distal end opening (67) in [0050] and Figs. 3-5 through which endoscope (10) in Fig. 1 is inserted of an overtube (60) in a sixth embodiment not combined with other embodiments of the overtube having external balloons. 20170156571 is cited to show a first inflatable balloon in [0074] and Figs. 4A-4b attached to an inner surface of an overtube, yet also has a cap 412 preventing endoscope translation beyond a distal end of the overtube. 20110251458 is cited to show translation between an endoscope and overtube in [0080] wherein a balloon on an outer surface of the overtube is used however does not cite an inflatable balloon on an inner surface of the overtube. 20110105840 is also cited to show an endoscope and overtube wherein a balloon on an outer surface of the overtube is used however cites collar (410) in Fig. 10 instead of an inflatable balloon on an inner surface of the overtube. 20090125037 is cited to show a seal (26) in Fig. 3 instead of an inflatable balloon on an inner surface of the overtube.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795